DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
3.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“identifying a new address binding from a data plane; 
determining that a first IP address in the new address binding matches a second IP address in a realized address list for a logical port; 
determining that the first IP address is prioritized over the second IP address based on timestamps associated with the first IP address and the second IP address; 
and deleting an address binding from the realized address list associated with the second IP address.”
Lee et al. (US 10,382,401 B1) teaches a system and technique for securing communications between endpoints in a local area network (LAN) includes receiving at a first endpoint in the LAN, a request from an application to connect to a second endpoint in the LAN. Approval from a controller to establish a Secure Socket Layer (SSL) tunnel to the second endpoint is requested. Upon receiving approval from the controller, the first endpoint receives from the controller a session identifier for the SSL tunnel. The controller also distributes a copy of the session identifier to the second endpoint. After receipt of the session identifier at the first endpoint, the session identifier is forwarded from the first endpoint to the second endpoint for security authorization, and the SSL tunnel is established. The SSL tunnel extends from the first endpoint in the LAN to the second endpoint in the LAN.
Yin Jiasheng (WO 2012126335 A1) discloses an access control method, an access device and system. The method includes: receiving an access request and obtaining an IP address and an MAC address; when the MAC address has been bound, a binding port bound with the MAC address is different from the current port, and the binding relation between the MAC address and the binding port is invalid, cancelling the binding relation between the MAC address and the binding port, and establishing a binding relation with the current port; when the MAC address has not been bound, the number of MAC addresses bound to the current port has reached the maximum value, and the binding relations with the current port contain invalid binding relations, cancelling the invalid binding relations, and establishing a binding relation between the MAC address and the current port. According to the access control method disclosed in the present invention, the validity of the binding relation is tested to judge whether the received protocol request is address spoofing or legal address migration caused by normal service demands, the requirement on security is met, and the demand in special scenarios is also met.
Additional exemplary references include: 
Gage 								(US 9,716,653 B2)
Bhattacharya et al. 						(US 2017/0118041 A1)
Koponen et al. 						(US 2013/0103818 A1)
Alex et al. 							(US 2013/0097329 A1)
BABU et al. 							(US 2011/0047256 A1)
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) identifying new address binding 2) a data plane 3) a plurality of IP addresses 4) logical ports 5) prioritizing IP address 6) deleting address binding. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

4. 	Claim(s) 1-20 is/are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443